Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION

                                          No. 04-14-00213-CV

                            IN RE Kristopher Michael MONTEMAYOR

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 9, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus on April 1, 2014, and an amended petition on

April 3, 2014, complaining of the trial court’s denial of his request for a jury trial on a motion for

enforcement and contempt alleging non-payment of previously ordered child support. Mandamus

relief is only available if the relator establishes both that the trial court clearly abused its discretion

and relator lacks an adequate remedy by appeal. See In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135-36 (Tex. 2004) (orig. proceeding). The court has considered relator’s petition for writ of

mandamus and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                      PER CURIAM


1
 This proceeding arises out of Cause No. 2004-CVG-000909-C1, styled In the Interest of K.M.M. and K.M.M. Jr.,
Children, pending in the County Court at Law No. 1, Webb County, Texas, the Honorable Elma T. Salinas Ender
presiding.